Exhibit 10.1 SECOND AMENDMENT TO CREDIT AGREEMENT This SECOND AMENDMENT TO CREDIT AGREEMENT (“Amendment”), dated as of December 18, 2015, among M.D.C. HOLDINGS, INC., a Delaware corporation (the “Borrower”), the undersigned Lenders and U.S. BANK NATIONAL ASSOCIATION, as Designated Agent (the “Designated Agent”). RECITALS WHEREAS, the Borrower, the Lenders and the Designated Agent are parties to that certain Credit Agreement dated as of December 13, 2013 (as the same has been amended and as the same may be further amended, restated, supplemented or otherwise modified from time to time, including pursuant to this Amendment, the “Credit Agreement”) (all capitalized terms not defined herein shall have the meanings given such terms in the Credit Agreement); and WHEREAS the Borrower has requested and the Lenders have agreed to extend the Facility Termination Date by one (1) year and to amend the Credit Agreement in certain respects. NOW, THEREFORE, for good and valuable consideration, the parties hereto hereby agree as follows: 1.
